Citation Nr: 1310698	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  07-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from April 1991 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for a neck condition and a bilateral ankle condition.

In December 2009, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In March 2010, the Board reopened and remanded the issue of entitlement to service connection for a bilateral ankle disability, and remanded the issue of entitlement to service connection for a neck disability.  The Board denied the Veteran's claims for service connection for neck and bilateral ankle disabilities in an April 2011 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the April 2011 decision.  The Court granted the JMR in a November 2011 Order.  In July 2012, the Board remanded the claims in order to comply with the Court's Order.  These issues return to the Board for further consideration.

The Board notes that the Veteran's claim for entitlement to service connection for plantar fasciitis was denied in a final April 2006 rating decision, and is not within the jurisdiction of the Board.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  The most probative evidence fails to link the Veteran's neck disability to service.

2.  The most probative evidence fails to link the Veteran's bilateral ankle disability to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2012).

2.  The requirements for establishing service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated November 2003, April 2004, and May 2010, the Veteran was provided notice regarding what information and evidence was needed to substantiate her claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in January 2013.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (VA can cure a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's available service treatment records, VA treatment records and examination reports, private medical records, and hearing testimony.

Additionally, there is substantial compliance with the Board's prior remand instructions.  The Board's March 2010 instructions included providing additional VCAA notice; requesting information regarding any additional treatment records from the Veteran, including the remainder of a report from Dr. J. W. B.; obtaining additional VA treatment records; and providing a new VA orthopedic examination.  In response, the RO sent the Veteran the May 2010 letter that requested information regarding any additional treatment records, including from Dr. B., and provided notice of what information and evidence was needed to substantiate his claim for service connection, as well as how disability evaluations and effective dates are assigned.  The RO also obtained the Veteran's VA treatment records, and provided him with a new VA orthopedic examination in September 2010.  The Board's July 2012 instructions included requesting information regarding any additional treatment records from the Veteran and obtaining addendum opinions from the September 2010 VA examiner.  In response, the RO sent the Veteran a July 2012 letter that requested information regarding any additional treatment records, and obtained the addendum opinions in August 2012.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Furthermore, the September 2010 VA medical opinions, combined with the examiner's August 2012 addendum opinions, are adequate because the examiner, whose qualifications include an M.D. (Doctor of Medicine) certification, considered the Veteran's claims file, provided a detailed description of the Veteran's neck and bilateral ankle disorders, and included a comprehensive rationale for his medical opinion, as discussed in detail below.  Moreover, the August 2012 addendum complies with the JMR because the examiner specifically addressed the questions of whether the Veteran's current tarsal tunnel syndrome is related to her in-service ankle diagnoses, and whether her diagnosed chronic myofascial pain in the neck is related to her in-service trapezius strain.  A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one," Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges that in July 2010, the Veteran wrote that, during the June 2010 VA medical examination discussed in the September 2010 examination report, the examiner indicated that he had not seen any record of treatment during service for ankle and foot problems.  The Veteran stated that, on further discussion, the examiner stated that he had not gone through the entire record.  The Veteran's daughter wrote that she had accompanied the Veteran to the examination.  The daughter corroborated that the examining physician initially stated that the file did not show any service treatment of the ankles, and that the physician went on to state that he had not finished looking at the file.  However, the examiner explained in the bases of his conclusion that the Veteran's current neck disorder is not related to the service injuries.  While the Veteran contends that the examiner did not finish reviewing the Veteran's file before the examination, in the prepared examination report following the examination, and in the August 2012 addendum, the physician stated that he had reviewed the entire claims file.  Thus, to the extent that a complete review was not conducted at the time of the examination, such review was conducted prior to the completion of the examination report and addendum and prior to the opinions being rendered.

The Veteran has been afforded a hearing before a VLJ in which she presented oral argument in support of her claims for service connection for neck and bilateral ankle disabilities.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the claimant and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered her treatment history and symptoms since service.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include during her appeal to the Court, nor has she identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary. 

As discussed above, the Board has considered and complied with applicable VCAA provisions.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested arthritis of the neck or ankles to a degree of 10 percent within one year from the date of termination of service.

      Neck Disability

The Veteran claims service connection for a neck disorder which she contends is related to neck symptoms that she experienced during service.

During service, in February 1992, the Veteran complained of neck discomfort, with a one day history of a stiff neck.  She indicated that her duties were as a mechanic, which required lifting heavy objects, and that she also exercised.  The treating clinician found that the Veteran's neck was tender to palpation and had a decreased range of motion.  The clinician's assessment was trapezius strain.  On follow up three days later, the Veteran had bilateral shoulder pain in the trapezius muscle distribution.  The clinician's assessment was cervical myofascial pain.

In February 1993, the Veteran reported a two day history of neck pain and stiffness.  The treating clinician noted muscle spasm in the right upper trapezius and sternocleidomastoideus.  There was pain with motion of the cervical spine.  The clinician's assessment was right trapezius strain.  In June 1993, the Veteran was seen with a two day history of a stiff neck.  She related having had the same problem the year before, after lifting batteries out of vehicles.  She also reported left shoulder pain.  The treating clinician noted guarding of the neck with minimal movement, pain with movement of the neck and left shoulder, and spasm in the left trapezius.  The clinician's assessment was left trapezius strain.

In October 1993, while presenting for other complaints related to doing aerobics, she also reported pain in both shoulders and the lower back.  In a February 1995 medical history, the Veteran checked yes for history of shoulder or elbow pain and recurrent back pain.  She reported a history of right shoulder tendon strain and of mechanical back pain.  On a February 1995 service separation examination, the examiner noted that history, and did not find any current abnormalities of the neck or spine.

After service, the Veteran submitted a claim in September 1995 for service connection and VA disability compensation for several musculoskeletal disorders, including a right shoulder disorder.  She did not raise a claim regarding her neck.  VA medical records show treatment in 1996 and 1997 show treatment for complaints of other conditions, but not her neck.

In a November 2005 letter, the director of a private physical therapy practice reported that the Veteran had received treatment there from 2000 to 2004 for pain and stiffness in multiple areas, including the cervical spine, right shoulder, and joints in the lower extremities.

The Veteran first raised a claim for service connection for a neck disorder in August 2003.  She reported increased pain in the right shoulder and lower extremities, and reported having occasional neck spasms and pain.

In VA outpatient treatment in 2005 and 2006, the Veteran reported right shoulder pain.  VA treatment records from December 2006 and later reflect that in November or December 2006 the Veteran fell and sustained a fracture of the coccyx.  She subsequently received ongoing treatment for low back pain.

In a November 2005 statement in support of her claims, the Veteran stated that she sustained injury of her neck and shoulder in service in 1993 and 1994.  She reported having ongoing neck and shoulder pain since the injury during service.  She stated that she had strain of the neck with lifting heavy truck batteries and with falling while trying to climb a wall. She noted that physically demanding duties and training continued after treatment for each injury.

Records of VA outpatient treatment in February 2009 note pain in multiple areas, including myofascial neck pain.  March 2009 treatment notes reflect newly developed pain along the left arm, with numbness and tingling in the left ring and little fingers.

In November 2009, VA physician J. R. C., M.D., reported having reviewed the Veteran's current VA Medical Center records.  Dr. C. indicated that the Veteran's current conditions were chronic.  Dr. C. provided the opinion that it is as likely as not that the Veteran's military service is a cause of her current conditions.

Also in November 2009, private physician J. W. B., M.D. provided an independent medical evaluation.  Dr. B. indicated that he had reviewed the available medical evidence.  He reported a medical chronology that described treatment during and after service.  The chronology in his report summarized many treatment records from 1991 through 2009, but did not describe any records between December 2005 and December 2006, nor any contemporaneous account of the 2006 fall and coccyx fracture.  Dr. B noted that the Veteran claimed in-service incurrence of hemorrhoids and of disorders affecting both knees, both ankles and feet, the low back, and the neck and right shoulder.  Dr. B. provided the opinion, "to within a reasonable degree of medical certainty, that all of the listed medical conditions are service connected."

In the December 2009 Travel Board hearing, the Veteran reported that she had neck pain during service that began with lifting heavy vehicle batteries in her duties as a mechanic.  She stated that she injured her right shoulder while climbing a wall in an obstacle course.  She related having ongoing pain in the neck, including pain with motion.  She asserted that her neck disorder contributed to headaches and interfered with sleep.

In a September 2010 VA examination, examining physician J. D., M.D., reported having reviewed the Veteran's claims file.  The Veteran reported having pain along the back of the entire neck, and between the shoulder blades.  She stated that aggravation of neck pain with movement caused difficulty with driving, and that neck pain made it difficult to find a satisfactory position for sleeping.  On examination, Dr. D. observed that the Veteran did not appear to be in pain at rest.  There was no evidence of cervical paravertebral spasm.  On motion on the neck, there was pain beginning at 30 degrees of forward flexion.  Dr. D. ordered cervical spine x-rays, and planned to review the x-rays when available.  Dr. D. made an initial diagnosis of cervical spine strain, and provided the opinion that it is less likely than not that the current neck condition is related to the episodes of trapezius strain that the Veteran experienced during service.  Dr. D. later reviewed the cervical spine x-rays, and in September 2010 provided an addendum to the examination report.  Dr. D. noted x-ray evidence of moderate disc disease at the 
C5-C6 level, and provided a diagnosis of cervical degenerative disc disease.  Dr. D. again opined that it is less likely than not that the current neck condition is related to the episodes of trapezius strain during service.  Dr. D. noted that the Veteran's problem during service was mainly trapezius strain, and explained that the level of the spine affected by her cervical spine disease would not be related to trapezius strain, and thus would not be related to events during her service.

In his August 2012 addendum opinion, Dr. D. found that the Veteran was diagnosed with trapezius strain in February 1992 and January 1993, and had right shoulder pain in September 1994; he explained that these are acute conditions.  By contrast, he explained, chronic myofascial neck pain is either referred pain from a problem with the cervical spine or part of a Chronic Myofascial Pain Syndrome which is a systemic disease.  The examiner further explained that an acute trapezius strain is different from chronic myofascial neck pain and one does not lead to the other.

Upon review of the record, the Board notes that the Veteran received treatment for neck pain during service.  Three instances of such symptoms are recorded.  At the February 1995 service separation examination, the Veteran reported a history of right shoulder injury and of back pain.  The prior examiner's notations did not indicate which area or areas of the back were involved.  When the Veteran filed a claim during the year after separation from service, she sought compensation for right shoulder disability, but did not mention the neck.  The few assembled records of medical treatment in the late 1990s note right shoulder pain but are silent regarding the neck.  The contemporaneous evidence tends to show that the neck pain treated in service did not continue or recur through the end of service and the years immediately following service.  Medical records do not reflect post-service treatment for neck symptoms earlier than 2000.

In the November 2009 opinion, Dr. C. summarily stated that there is a connection between the Veteran's service and all of her current medical conditions, but made no specific reference to the neck, and did not discuss any evidence for a connection.  Dr. C.'s statement is too general to provide significant support for the neck disorder claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Similarly, Dr. B. opined that all of the Veteran's current disorders are service connected.  That opinion included finding that the Veteran's low back problems are service connected, without mentioning the Veteran's post-service coccyx fracture.  Dr. B.'s failure to note or discuss that post-service injury reduces the credibility of his opinion.  More importantly, he did not provide any analysis of the evidence or any explanation of his opinion.  Id.

Conversely, Dr. D. explained in his September 2010 examination report that the Veteran's problem during service was mainly trapezius strain, and that the level of the spine affected by her cervical spine disease would not be related to trapezius strain, and thus would not be related to events during her service.  Additionally, in August 2012, Dr. D. explained that that an acute trapezius strain is different from chronic myofascial neck pain and one does not lead to the other.

As Dr. D. reviewed the claims file and provided a rationale for his conclusions, his opinions are the most probative regarding the Veteran's neck.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (where conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, so long as a rational basis is given).

Considering the lack of neck complaints soon after service, and the more convincing medical opinion against a connection between neck symptoms during service and the neck disorder found after service, the preponderance of the evidence is against a finding that a current neck disability was incurred in service.

The Board acknowledges the Veteran's contention that her current neck disability is related to service.  While the Veteran is competent to report that she experienced neck pain during and after service, chronic disorders of the cervical spine and musculature involve complex medical questions and the interpretation of objective medical tests; thus, the Veteran is not competent to render a medical opinion on those matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Consequently, the Veteran's assertion that her current neck disorder is related to the symptoms she experienced in service does not constitute a competent medical opinion.  The most probative opinion remains the one provided by the September 2010 VA examiner (including his August 2012 addendum opinion).  As this opinion was provided by a physician following claims file review and examination of the Veteran, and included compelling rationales for the conclusion, such opinion is of significantly greater weight than the Veteran's lay assertion as to the origin of her current cervical spine disorder.

The Board acknowledges the Veteran's contentions that she has suffered from neck pain since service.  However, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to her current cervical spine disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds that the VA examining physician's opinion that the Veteran's cervical spine disability more likely than not stems from an etiology other than service outweighs the Veteran's report of symptoms since service.  Further, the Veteran's failure to complain of neck pain when being seen for shoulder and low back complaints during service after her June 1993 in-service neck complaints, the normal separation examination, her failure to mention her neck in a September 1995 compensation claim for other disabilities, and the lack of complaints in VA treatment records in 1996 and 1997, do not support her current contention of experiencing continuous neck symptoms since service.  Thus, her contentions on this point are not persuasive.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current neck disorder is related to service, to include the reports of neck pain therein.  Accordingly, service connection for a neck disability is denied.


In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

      Bilateral Ankle Disability

The Veteran contends that she has current disabilities of the left and right ankles that began during service.

The Veteran had a service enlistment examination in May 1990, before she entered active duty in April 1991.  On the 1990 examination, the examiner found mild, asymptomatic pes planus.  During service, the Veteran was seen in June 1991, reporting that she twisted her left ankle.  The clinician's impression was ankle sprain.  June 1991 x-rays of the left tibia and fibula and the right foot were within normal limits.  In July 1991, the Veteran was treated for right ankle tendonitis and left ankle sprain.  In August 1991, she was treated for tendonitis in the left foot and ankle.  In September 1991, the Veteran reported having stepped into a pothole and turned her foot under.  The clinician's impression was right foot sprain.  The Veteran was found to have right ankle sprains in June 1992 and May 1993.  In a January 1994 health questionnaire completed in the course of dental treatment, the Veteran reported having pain in joints including the ankles.  The right ankle appeared normal on September 1994 x-rays.

In a February 1995 medical history, the Veteran checked yes for a history of swollen or painful joints and foot trouble.  The clinician who performed the February 1995 service separation examination indicated that the history in those cases referred to a right shoulder strain, patellofemoral syndrome, and a corn on a foot.  The examiner did not find any abnormalities of the feet or of other parts of the lower extremities.

After service, the Veteran's September 1995 VA disability claim included a claim for a bilateral ankle condition.  The RO denied that claim.  The assembled VA medical records from 1996 are silent as to the ankles, and address complaints involving other areas.

In a November 2005 letter, the director of a private physical therapy practice reported that the Veteran had received treatment there from 2000 to 2004 for pain and stiffness in multiple areas, including the bilateral ankles and feet.  The director indicated that the Veteran had reported pain that started during military service and continued over several years.  In an August 2003 claim, the Veteran reported that pain in both of her ankles had increased.  In VA outpatient treatment in August and September 2003, the Veteran reported bilateral ankle pain that had been chronic for years, and had worsened.

On VA examination in September 2004, the Veteran reported having bilateral ankle problems since sprains during service in 1991.  She stated that she had constant pain in both ankles, and had incapacitating flare-ups of more severe pain.  The examiner found that each ankle had a normal general appearance, and had motion to 20 degrees of dorsiflexion and 45 degrees of plantar flexion, with no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner concluded that the examination did not show any deformity or pathology affecting either ankle.

In VA outpatient treatment in March 2005, the Veteran complained of bilateral ankle pain.  In May 2005, the Veteran underwent left tarsal tunnel release surgery at a private facility.  During VA outpatient treatment in July 2005 and November 2005, the Veteran reported having daily, constant pain in both ankles, and pain, numbness, and tingling in both feet.  Bilateral ankle x-rays did not show any pathology.

In a November 2005 statement, the Veteran reported having had multiple ankle injuries and recurring symptoms during service, and ongoing problems since service.  In 2005 and 2006, the Veteran had private physical therapy for bilateral ankle problems.  VA outpatient treatment notes from 2006 through 2009 reflect reports of pain in the ankles and feet.  Clinicians indicated that the tarsal tunnel surgery had failed, that foot symptoms might be due to scar tissue, and that there was ongoing tarsal tunnel syndrome.  In 2009, the Veteran reported that her left ankle locked intermittently.

As noted above, in a November 2009 letter, the VA physician, Dr. C., provided the opinion that it is as likely as not that the Veteran's military service is a cause of her current conditions.  In another November 2009 opinion, private physician Dr. B. stated that all of the Veteran's medical conditions, including disorders affecting both ankles were service connected.

In the December 2009 Travel Board hearing, the Veteran reported having sustained multiple ankle sprains during service.  She indicated that she twisted her ankles while running, and hurt them while jumping on tires in her duties as a mechanic.  She stated that the injuries during service were incompletely healed at the times when she resumed full duties.  She asserted that the problems during service led to constant pain and swelling over the years, with current pain in the ankles in all positions.

In a September 2010 VA examination report, the Veteran reported constant pain in both feet and ankles.  The Veteran stated that after service she worked for two years in security and for about eight years as a police officer.  The examiner, Dr. D., found that each ankle had motion to 20 degrees of dorsiflexion, 30 degrees of plantar flexion, 30 degrees of inversion, and 20 degrees of eversion.  In the right ankle, there was severe pain on eversion.  X-rays of both ankles were normal.  Dr. D. found that the Veteran's ankle pain was part of generalized foot pain.  Dr. D. stated that the examination had shown no objective findings in the ankles.  He also indicated that, considering the Veteran's negative ankle x-rays and her history of ten years of post-service work in law enforcement, it was very unlikely that the ankle sprains sustained during the Veteran's military career left any sequelae.  Dr. D. noted that the Veteran had confounding diagnoses of bilateral plantar fasciitis and bilateral tarsal tunnel syndrome associated with her feet.  With regard to the Veteran's ankles, Dr. D. provided a diagnosis of bilateral ankle strain.  Dr. D. opined, "It is less likely as not that her current ankle condition is related to the ankle sprains she sustained during her service career."


In a February 2011 statement, the Veteran recalled instances of ankle pain and injury during her service.

In his August 2012 addendum opinion, Dr. D. found that the Veteran was diagnosed with shin splints and extensor tendonitis of the left foot in service in 1991, as well as several sprains of both ankles.  Dr. D. noted that these conditions are different from tarsal tunnel syndrome, and explained that the Veteran would not have been able to have performed her work as a police officer for 10 years following her separation from service with a diagnosis of tarsal tunnel syndrome.  Dr. D. also found that the Veteran was diagnosed with left tarsal tunnel syndrome and plantar fasciitis in May 2005, long after service, and that Dr. P's examination in 2004 describes her ankles as normal.

Upon review of the record, the Board notes that the Veteran had diagnoses of sprains and tendonitis in each ankle during service.  However, no chronic disorder of either ankle was found on the service separation examination.  The Veteran has had ankle complaints after service, with strain as the most recent diagnosis.  The Veteran is not shown to have arthritis in either ankle.

While the Veteran has submitted supporting medical statements, Dr. C. did not discuss the ankles or other conditions individually.  Thus, her statement is too general to help significantly in showing that the current ankle problems began during and continued from service.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008).  Similarly, Dr. B. did not provide any analysis or explanation to support his general statement that the Veteran's current conditions began in service.  Id.  Furthermore, his unexplained inclusion of a low back disorder as service connected, without mention of a post-service low back injury, suggests factually inaccurate information has been provided and reduces the value of his opinion.

Conversely, Dr. D. explained in his September 2010 examination report that the Veteran's years of post-service work involving prolonged weightbearing reduces the likelihood that ankle sprains in service were the cause of the ankle problems that were noted after service.  Dr. D. further reasoned in his August 2012 addendum that the Veteran's assertions of ongoing tarsal tunnel syndrome and plantar fasciitis since service are inconsistent with her 10 years of work as a police officer following active duty, and with Dr. P's examination in 2004 in which he found that her ankles were normal.

As Dr. D. reviewed the claims file and provided a rationale for his conclusions, his opinion is the most probative of the physicians' statements regarding the Veteran's bilateral ankle disorder.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

Considering the lack of ankle complaints soon after service, and the more convincing medical opinion against a connection between ankle symptoms during service and the ankle disorders found after service, the preponderance of the evidence is against a finding that a current bilateral ankle disability was incurred in service.

In this case, the Veteran is competent to report that she experienced bilateral ankle pain during and after service.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009).  However, because chronic disorders of the ankle bones and musculature involve complex medical questions and the interpretation of objective medical tests, the Veteran is not competent to render a nexus opinion on those matters.  See Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  Consequently, the Veteran's assertion that her current bilateral ankle disorder is related to the symptoms she experienced in service does not constitute a competent medical opinion.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board acknowledges the Veteran's contentions that she has suffered from neck pain since service.  However, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to her current ankle disability is a matter that requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  As noted above, the most probative opinion is the one provided by the September 2010 VA examiner (including his August 2012 addendum opinion).  As this opinion was provided by a physician following claims file review and examination of the Veteran, and included compelling rationales for the conclusion, such opinion is of significantly greater weight than the Veteran's lay assertion as to the origin of her current bilateral ankle disorder.

Thus, the preponderance of the evidence is against a finding that the Veteran's current bilateral ankle disorder is related to service, to include the reports of ankle pain in service.  Accordingly, service connection for a bilateral ankle disability is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for neck disability is denied.

Service connection for bilateral ankle disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


